         Case 1:19-cv-03729-DLF Document 22 Filed 10/06/20 Page 1 of 19



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                               )
BLACK ROCK CITY LLC and                        )
BURNING MAN PROJECT,                           )
                                               )
                                               )
       Plaintiffs,                             )
                                               )      Civil Action No. 19-cv-03729-DLF
               v.                              )
                                               )
                                               )
DAVID BERNHARDT,                               )
SECRETARY OF THE INTERIOR et al.,              )
                                               )
       Defendants.                             )
                                               )

                              DEFENDANTS’ ANSWER
                          TO FIRST AMENDED COMPLAINT

       Pursuant to Rule 8 of the Federal Rules of Civil Procedure, Federal Defendants David

Bernhardt, Secretary of the Interior; United States Department of the Interior; and

Winnemucca District, United States Bureau of Land Management (“BLM”); plead as follows

in response to Plaintiffs’ First Amended Complaint, see ECF No. 21.

                                       INTRODUCTION

       1.      The allegations in Paragraph 1 constitute Plaintiffs’ characterization of their

case and legal conclusions, to which no response is required. To the extent a response is

deemed required, Federal Defendants deny each of the allegations.

       2.      Federal Defendants admit that Plaintiffs must obtain a Special Recreation

Permit (“SRP”) each year to hold the Burning Man event on public lands, but the remaining

allegations of the first sentence of Paragraph 2 constitute Plaintiffs’ characterization of their

case and legal conclusions, to which no response is required. The allegations in the second

sentence of Paragraph 2 constitute Plaintiffs’ characterization of their case and legal
         Case 1:19-cv-03729-DLF Document 22 Filed 10/06/20 Page 2 of 19




conclusions, to which no response is required. To the extent a response is deemed required,

Federal Defendants deny each of the allegations.

       3.      Federal Defendants admit that through the SRP process, the BLM annually

requires Plaintiff to pay the costs prescribed by regulation associated with administration of

the permit for the Burning Man event, but deny the remaining allegations in the first sentence

of Paragraph 3. Federal Defendants admit that Plaintiff is required to sign and pay the amount

of the Cost Recovery Estimate prior to receiving the SRP, but deny the remaining allegations

in the second sentence of Paragraph 3. Federal Defendants deny the allegations that

characterize BLM in the third, fourth, and fifth sentences of Paragraph 3, and lack knowledge

and information sufficient to form a belief as to the truth of the remaining allegations in those

sentences, and on that basis deny them.

       4.      The allegations in the first half of Paragraph 4 purport to characterize the

BLM’s cost recovery decisions, which speak for themselves and are the best evidence of their

contents. Federal Defendants deny any allegations inconsistent with the plain language,

meaning and context of the BLM’s cost recovery decisions. Federal Defendants admit that

Plaintiffs must comply with the BLM decisions in order to maintain a Special Recreation

Permit on BLM-administered lands, but deny the remaining allegations in the second half of

Paragraph 4.

       5.      Federal Defendants deny the allegations in Paragraph 5.

       6.      The allegations in Paragraph 6 constitute Plaintiffs’ characterization of their

case and legal conclusions, to which no response is required. To the extent a response is

deemed required, Federal Defendants deny each of the allegations.




                                                 2
         Case 1:19-cv-03729-DLF Document 22 Filed 10/06/20 Page 3 of 19




                               JURISDICTION AND VENUE

       7.      The allegations in Paragraph 7 are Plaintiffs’ description of the statutory nature

of their suit and contain conclusions of law that require no response. To the extent a response

is deemed required, Federal Defendants deny each of the allegations.

       8.      The allegations in Paragraph 8 are conclusions of law that require no response.

To the extent a response is deemed required, Federal Defendants deny each of the allegations.

       9.      The allegations in Paragraph 9 are conclusions of law that require no response.

To the extent a response is deemed required, Federal Defendants deny each of the allegations.

       10.     The allegations in Paragraph 10 are conclusions of law that require no

response. To the extent a response is deemed required, Federal Defendants deny each of the

allegations.

       11.     The allegations in Paragraph 11 are conclusions of law that require no

response. To the extent a response is deemed required, Federal Defendants deny each of the

allegations.

                                           PARTIES

       12.     Federal Defendants lack information and knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 12 and deny these allegations on that basis.

       13.     Federal Defendants lack information and knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 13 and deny these allegations on that basis.

       14.     Federal Defendants admit that the BLM granted Plaintiffs SRPs that authorized

the Burning Man event to be held on public lands located within the Black Rock Desert-High

Rock Canyon Emigrant Trails National Conservation Area (“NCA”) in Pershing County,




                                                 3
         Case 1:19-cv-03729-DLF Document 22 Filed 10/06/20 Page 4 of 19




Nevada from 1992 through 1996 and from 1998 through 2019, but deny the remaining

allegations in Paragraph 14.

       15.     Federal Defendants admit the allegations in Paragraph 15.

       16.     Federal Defendants admit the allegations in Paragraph 16.

       17.     Federal Defendants admit the allegations in Paragraph 17.

                               STATUTORY FRAMEWORK

       18.     The allegations in Paragraph 18 purport to characterize the provisions of the

Administrative Procedure Act, which speak for themselves and are the best evidence of their

contents. Federal Defendants deny any allegations inconsistent with the plain language,

meaning, and context of the statute.

       19.     The allegations in Paragraph 19 purport to characterize the provisions of the

Federal Land Policy and Management Act (“FLPMA”), which speak for themselves and are

the best evidence of their contents. Federal Defendants deny any allegations inconsistent with

the plain language, meaning, and context of the statute.

       20.     The allegations in Paragraph 20 purport to characterize the provisions of the

Federal Lands Recreation Enhancement Act (“FLREA”), which speak for themselves and are

the best evidence of their contents. Federal Defendants deny any allegations inconsistent with

the plain language, meaning, and context of the statute.

       21.     The allegations in Paragraph 21 purport to characterize the BLM’s regulations

at 43 C.F.R. Part 2920, which speak for themselves and are the best evidence of their contents.

Federal Defendants deny any allegations inconsistent with the plain language, meaning, and

context of the regulations.




                                                4
         Case 1:19-cv-03729-DLF Document 22 Filed 10/06/20 Page 5 of 19




       22.     The allegations in Paragraph 22 purport to characterize the BLM’s regulations

at 43 C.F.R. Part 2930, which speak for themselves and are the best evidence of their contents.

Federal Defendants deny any allegations inconsistent with the plain language and meaning of

the regulations.

       23.     The allegations in Paragraph 23 purport to characterize the BLM’s Recreation

Permit and Fee Administration Handbook H-2930-1, which speaks for itself and is the best

evidence of its contents. Federal Defendants deny any allegations inconsistent with the plain

language and meaning of the handbook.

       24.     The allegations in Paragraph 24 purport to characterize the BLM’s Recreation

Permit and Fee Administration Handbook H-2930-1, which speaks for itself and is the best

evidence of its contents. Federal Defendants deny any allegations inconsistent with the plain

language, meaning, and context of the handbook.

       25.     The allegations in Paragraph 25 purport to characterize the BLM’s Recreation

Permit and Fee Administration Handbook H-2930-1, which speaks for itself and is the best

evidence of its contents. Federal Defendants deny any allegations inconsistent with the plain

language, meaning, and context of the handbook.

       26.     The allegations in Paragraph 26 purport to characterize the BLM’s Manual MS-

1323, which speaks for itself and is the best evidence of its contents. Federal Defendants deny

any allegations inconsistent with the plain language, meaning, and context of the manual.

       27.     The allegations in Paragraph 27 purport to characterize the BLM’s Manual MS-

1323, which speaks for itself and is the best evidence of its contents. Federal Defendants deny

any allegations inconsistent with the plain language, meaning, and context of the manual.




                                                5
         Case 1:19-cv-03729-DLF Document 22 Filed 10/06/20 Page 6 of 19




                                  FACTUAL ALLEGATIONS

       28.     Federal Defendants admit the allegations in Paragraph 28, as well as the

allegation in footnote 1 that the Event was cancelled in 2020. Federal Defendants lack

information and knowledge sufficient to form a belief as to the truth of the remaining

allegations in footnote 1 and deny these allegations on that basis.

       29.     The allegations in the first sentence of Paragraph 29 purport to characterize

Black Rock Desert-High Rock Canyon Emigrant Trails National Conservation Area Act of

2000, which speaks for itself and is the best evidence of its contents. Federal Defendants deny

any allegations inconsistent with the plain language, meaning, and context of the statute. The

allegations in the second sentence of Paragraph 29 purport to characterize the Resource

Management Plan for the NCA, which speaks for itself and is the best evidence of its contents.

Federal Defendants deny any allegations inconsistent with the plain language, meaning, and

context of the Resource Management Plan.

       30.     Federal Defendants lack knowledge and information sufficient to form a belief

as to the truth of the allegations contained in Paragraph 30 and on that basis deny them.

       31.     Federal Defendants lack knowledge and information sufficient to form a belief

as to the truth of the allegations contained in Paragraph 31 and footnote 2 and on that basis

deny them.

       32.     Federal Defendants admit that Plaintiffs conduct operations addressing some or

all of the subject matter described in Paragraph 32, but otherwise lack knowledge and

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

32 and on that basis deny them.




                                                 6
         Case 1:19-cv-03729-DLF Document 22 Filed 10/06/20 Page 7 of 19




       33.     The allegations in the first and second sentences of Paragraph 33 purport to

characterize the Leave No Trace standards developed for the Burning Man event, which speak

for themselves and are the best evidence of their contents. Federal Defendants deny any

allegations inconsistent with the plain language, meaning, and context of the Leave No Trace

standards. Federal Defendants lack knowledge and information sufficient to form a belief as

to the truth of the allegations contained in the third and fourth sentences of Paragraph 33 and

on that basis deny them. Federal Defendants admit the allegations in the fifth and sixth

sentences of Paragraph 33.

       34.     The allegations in the first sentence of Paragraph 34 purport to characterize

FLPMA and FLREA, which speak for themselves and are the best evidence of their contents.

Federal Defendants deny any allegations inconsistent with the plain language, meaning, and

context of the statutes. The allegations in the second sentence of Paragraph 34 are vague and

ambiguous and Federal Defendants on that basis deny them. Federal Defendants lack

knowledge and information sufficient to form a belief as to the truth of the allegations

contained in the third sentence of Paragraph 34 and on that basis deny them.

       35.     Federal Defendants admit the allegations in Paragraph 35.

       36.     The allegations in Paragraph 36 purport to characterize the statutes, regulations,

and guidance regarding cost recovery, which speak for themselves and are the best evidence of

their contents. Federal Defendants deny any allegations inconsistent with the plain language,

meaning, and context of the cited statutes, regulations, and guidance.

       37.     The allegations in Paragraph 37 purport to characterize the statutes, regulations,

and guidance regarding cost recovery, which speak for themselves and are the best evidence of




                                                 7
         Case 1:19-cv-03729-DLF Document 22 Filed 10/06/20 Page 8 of 19




their contents. Federal Defendants deny any allegations inconsistent with the plain language,

meaning, and context of the cited statutes, regulations, and guidance.

       38.     Federal Defendants admit the allegations in Paragraph 38.

       39.     Federal Defendants admit the allegations in Paragraph 39.

       40.     The allegations in Paragraph 40 purport to characterize the BLM’s cost

recovery decisions and the Burning Man event population numbers, which speak for

themselves and are the best evidence of their contents. Federal Defendants deny any

allegations inconsistent with the plain language, meaning, and context of the BLM’s decisions

and the event population.

       41.     The allegations in Paragraph 41 purport to characterize the BLM’s cost

recovery analysis and decisions, which speak for themselves and are the best evidence of their

contents. Federal Defendants deny any allegations inconsistent with the plain language,

meaning, and context of the BLM’s analysis and decisions.

       42.     Federal Defendants deny the allegations in Paragraph 42.

       43.     Federal Defendants admit that Plaintiff has requested explanations about why

various costs were necessary for the administration of the Burning Man SRP, but Federal

Defendants aver that the BLM has provided such explanations, and otherwise deny the

allegations of Paragraph 43.

       44.     Federal Defendants deny the allegations in Paragraph 44.

       45.     Federal Defendants deny the allegations in the first half of Paragraph 45.

Federal Defendants lack knowledge and information sufficient to form a belief as to the truth

of the allegations contained in the second half of Paragraph 45 and on that basis deny them.




                                                8
          Case 1:19-cv-03729-DLF Document 22 Filed 10/06/20 Page 9 of 19




        46.     The allegations in Paragraph 46 and footnote 3 purport to characterize the cited

news articles, which speaks for themselves and are the best evidence of their contents. Federal

Defendants deny any allegations inconsistent with the plain language, meaning, and context of

the articles.

        47.     The allegations in the first sentence of Paragraph 47 are vague and ambiguous

and Federal Defendants deny them on that basis. Federal Defendants deny the allegations in

the first half of the second sentence of Paragraph 47. The allegations in the second half of the

second sentence of Paragraph 47 purport to characterize the BLM’s law enforcement statistics,

which speak for themselves and are the best evidence of their contents. Federal Defendants

deny any allegations inconsistent with the plain language, meaning, and context of the

statistics. The allegations in the third sentence of Paragraph 47 purport to characterize the

BLM’s cost recovery analysis and decisions, which speak for themselves and are the best

evidence of their contents. Federal Defendants deny any allegations inconsistent with the

plain language, meaning, and context of the analysis and decisions.

        48.     The allegations in the first sentence of Paragraph 48 purport to characterize the

BLM’s cost recovery analysis and decisions, which speak for themselves and are the best

evidence of their contents. Federal Defendants deny any allegations inconsistent with the

plain language, meaning, and context of the analysis and decisions. Federal Defendants lack

knowledge and information sufficient to form a belief as to the truth of the allegations

contained in the second sentence of Paragraph 48 and on that basis deny them.

        49.     The allegations in the first and second sentences of Paragraph 49 purport to

characterize the BLM’s cost recovery analysis and decisions, which speak for themselves and

are the best evidence of their contents. Federal Defendants deny any allegations inconsistent



                                                 9
        Case 1:19-cv-03729-DLF Document 22 Filed 10/06/20 Page 10 of 19




with the plain language, meaning, and context of the analysis and decisions. Federal

Defendants deny the allegations in the third sentence of Paragraph 49. The allegations in the

fourth sentence of Paragraph 49 constitute Plaintiff’s characterization of its case and legal

conclusions, to which no response is required. To the extent a response is deemed required,

Federal Defendants deny each of the allegations.

       50.      The allegations in the first sentence of Paragraph 50 purport to characterize the

BLM’s Phase 2 cost recovery estimate decisions, which speak for themselves and are the best

evidence of their contents. Federal Defendants deny any allegations inconsistent with the

plain language, meaning, and context of the decisions. Federal Defendants lack knowledge

and information sufficient to form a belief as to the truth of the allegations contained in the

second sentence of Paragraph 50 and on that basis deny them.

       51.      Federal Defendants lack knowledge and information sufficient to form a belief

as to the truth of the allegations contained in Paragraph 51 and on that basis deny them.

       52.      Federal Defendants lack knowledge and information sufficient to form a belief

as to the truth of the allegations contained in the first sentence of Paragraph 52 and on that

basis deny them. Federal Defendants deny the allegations in the second and third sentences of

Paragraph 52.

       53.      Federal Defendants deny the allegations in the first and second sentences of

Paragraph 53. Federal Defendants lack knowledge and information sufficient to form a belief

as to the truth of the allegations contained in the third sentence of Paragraph 53 and on that

basis deny them.

       54.      Federal Defendants deny the allegations in Paragraph 54.




                                                 10
        Case 1:19-cv-03729-DLF Document 22 Filed 10/06/20 Page 11 of 19




       55.        The allegations in Paragraph 55 purport to characterize the BLM’s cost

recovery analysis and decisions from 2011 and 2012, which speak for themselves and are the

best evidence of their contents. Federal Defendants deny any allegations inconsistent with the

plain language, meaning, and context of the analysis and decisions. Federal Defendants deny

the allegations in the first two sentences of footnote 4. Federal Defendants lack knowledge

and information sufficient to form a belief as to the truth of the allegations concerning

Plaintiffs’ beliefs or motivations for filing an appeal(s) contained in the last two sentences of

footnote 4 and on that basis deny them, and otherwise deny the allegations contained in the

last two sentences of footnote 4.

       56.        Federal Defendants admit the allegations in the first sentence of Paragraph 56.

The allegations in the second sentence of paragraph 56 purport to characterize the regulation

at 5 C.F.R. § 550.103, which speaks for itself and is the best evidence of its contents. Federal

Defendants deny any allegations inconsistent with the plain language, meaning, and context of

the regulation.

       57.        The allegations in the first and second sentences of paragraph 57 purport to

characterize the BLM’s emergency designations, which speak for themselves and are the best

evidence of their contents. Federal Defendants deny any allegations inconsistent with the

plain language, meaning, and context of the designations. Federal Defendants deny the

allegations in the third sentence of Paragraph 57. Federal Defendants admit that the

emergency designation was in place for the Burning Man events from 2012 through 2016 and

those designations were reflected in the BLM’s cost recovery decisions, but deny the

remaining allegations in the fourth sentence of Paragraph 57. Federal Defendants deny the

allegations in the fifth sentence of Paragraph 57. Federal Defendants lack knowledge and



                                                  11
        Case 1:19-cv-03729-DLF Document 22 Filed 10/06/20 Page 12 of 19




information sufficient to form a belief as to the truth of the allegations contained in the sixth

sentence of Paragraph 57 and on that basis deny them.

       58.     The allegations in Paragraph 58 purport to characterize the BLM’s cost

recovery analysis and decision from 2013, which speak for themselves and are the best

evidence of their contents. Federal Defendants deny any allegations inconsistent with the

plain language, meaning, and context of the analysis and decision.

       59.     The allegations in Paragraph 59 and footnote 5 purport to characterize the

BLM’s cost recovery analysis and decision from 2014 and the Memorandum of

Understanding (MOU) between the BLM and Plaintiff, which speak for themselves and are

the best evidence of their contents. Federal Defendants deny any allegations inconsistent with

the plain language of the analysis and decision and the MOU.

       60.     Federal Defendants deny the allegations in the first and third sentences of

Paragraph 60. The allegations in the second sentence of Paragraph 60 purport to characterize

a letter authored by Senator Harry Reid, which speaks for itself and is the best evidence of its

contents. Federal Defendants deny any allegations inconsistent with the plain language,

meaning, and context of the letter.

       61.     The allegations in the first and second sentences of Paragraph 61 purport to

characterize the BLM’s cost recovery estimate from 2015 and FLPMA, FLREA, and the SRP

regulations, which speak for themselves and are the best evidence of their contents. Federal

Defendants deny any allegations inconsistent with the plain language of the estimate, the

statutes, and the regulations. Federal Defendants lack knowledge and information sufficient to

form a belief as to the truth of the allegations contained in the third sentence of Paragraph 61

and on that basis deny them.



                                                 12
        Case 1:19-cv-03729-DLF Document 22 Filed 10/06/20 Page 13 of 19




       62.     The allegations in Paragraph 62 purport to characterize the BLM’s cost

recovery analysis and decision from 2015, which speak for themselves and are the best

evidence of their contents. Federal Defendants deny any allegations inconsistent with the

plain language, meaning, and context of the analysis and decision.

       63.     The allegations in the first sentence of Paragraph 63 purport to characterize

Plaintiffs’ written communications to the BLM, which speak for themselves and are the best

evidence of their contents. Federal Defendants deny any allegations inconsistent with the

plain language, meaning, and context of the communications. Federal Defendants deny the

allegations in the second sentence of Paragraph 63. The allegations in footnote 6 purport to

characterize Plaintiffs’ appeal in IBLA 2016-115, which speaks for itself and is the best

evidence of its contents. Federal Defendants deny any allegations inconsistent with its plain

language, meaning, and context.

       64.     The allegations in the first sentence of Paragraph 64 are vague and ambiguous

and Federal Defendants on that basis deny them. Federal Defendants deny the allegations in

the second sentence of Paragraph 64.

       65.     The allegations in Paragraph 65 purport to characterize the BLM’s cost

recovery analysis and decision from 2016, which speak for themselves and are the best

evidence of their contents. Federal Defendants deny any allegations inconsistent with the

plain language, meaning, and context of the analysis and decision.

       66.     The allegations in Paragraph 66 purport to characterize the BLM’s cost

recovery analysis and decision from 2016, which speak for themselves and are the best

evidence of their contents. Federal Defendants deny any allegations inconsistent with the

plain language, meaning, and context of the analysis and decision.



                                                13
        Case 1:19-cv-03729-DLF Document 22 Filed 10/06/20 Page 14 of 19




       67.     The allegations in Paragraph 67 purport to characterize the BLM’s cost

recovery analysis and decision from 2016, which speak for themselves and are the best

evidence of their contents. Federal Defendants deny any allegations inconsistent with the

plain language, meaning, and context of the analysis and decision. The allegations in footnote

7 purport to characterize Plaintiffs’ appeal in IBLA 2017-126, which speaks for itself and is

the best evidence of its contents. Federal Defendants deny any allegations inconsistent with

its plain language, meaning, and context.

       68.     The allegations in Paragraph 68 purport to characterize the BLM’s cost

recovery analysis and decision from 2017, which speak for themselves and are the best

evidence of their contents. Federal Defendants deny any allegations inconsistent with the

plain language, meaning, and context of the analysis and decision. The allegations in footnote

8 purport to characterize Plaintiffs’ appeal in IBLA 2018-86, which speaks for itself and is the

best evidence of its contents. Federal Defendants deny any allegations inconsistent with its

plain language, meaning, and context.

       69.     The allegations in the first and second sentence of Paragraph 69 purport to

characterize the BLM’s designation of the Burning Man event as mission critical, which

speaks for itself and is the best evidence of its contents. Federal Defendants deny any

allegations inconsistent with the plain language, meaning, and context of the designation.

Federal Defendants deny the allegations in the third sentence of Paragraph 69.

       70.     The allegations in Paragraph 70 purport to characterize the BLM’s cost

recovery analysis and decision from 2018, which speak for themselves and are the best

evidence of their contents. Federal Defendants deny any allegations inconsistent with the

plain language, meaning, and context of the analysis and decision.



                                                14
        Case 1:19-cv-03729-DLF Document 22 Filed 10/06/20 Page 15 of 19




       71.     The allegations in Paragraph 71 purport to characterize the BLM’s cost

recovery analysis and decision from 2018, which speak for themselves and are the best

evidence of their contents. Federal Defendants deny any allegations inconsistent with the

plain language, meaning, and context of the analysis and decision.

       72.     The allegations in Paragraph 72 purport to characterize the BLM’s cost

recovery analysis and decision from 2018, which speak for themselves and are the best

evidence of their contents. Federal Defendants deny any allegations inconsistent with the

plain language, meaning, and context of the analysis and decision. The allegations in footnote

9 purport to characterize Plaintiffs’ appeal in IBLA 2019-109, which speaks for itself and is

the best evidence of its contents. Federal Defendants deny any allegations inconsistent with

its plain language, meaning, and context.

       73.     Federal Defendants lack knowledge and information sufficient to form a belief

as to the truth of the allegations contained in the first sentence of Paragraph 73 and on that

basis deny them. Federal Defendants deny the allegations in the second and third sentences of

Paragraph 73. The allegations in footnote 10 purport to characterize Plaintiffs’ appeal in

IBLA 2020-302, which speaks for itself and is the best evidence of its contents. Federal

Defendants deny any allegations inconsistent with its plain language, meaning, and context.

       74.     The allegations in Paragraph 74 purport to characterize the BLM’s cost

recovery analysis, decisions and SRP fees paid by Plaintiff from 2015 through 2019, which

speak for themselves and are the best evidence of their contents. Federal Defendants deny any

allegations inconsistent with the plain language, meaning, and context of the analysis,

decisions and SRP fees.




                                                 15
        Case 1:19-cv-03729-DLF Document 22 Filed 10/06/20 Page 16 of 19




       75.      Federal Defendants admit that the BLM issued cost recovery decisions to

Plaintiff for the referenced annual Burning Man events, but deny the remaining allegations in

Paragraph 75.

       76.      Federal Defendants admit that the BLM issued a cost recovery estimate for the

2020 Burning Man event, but deny the remaining allegations in the first sentence of Paragraph

76. The allegations in the second, third, and fourth sentence of Paragraph 76 purport to

characterize the BLM’s cost recovery estimate for the 2020 Burning Man event, which speaks

for itself and is the best evidence of its contents. Federal Defendants deny any allegations

inconsistent with the plain language, meaning, and context of the estimate. The allegations in

the fifth sentence of Paragraph 76 constitute Plaintiff’s characterization of its case and legal

conclusions, to which no response is required. To the extent a response is deemed required,

Federal Defendants deny each of the allegations.

       77.      Federal Defendants deny the allegations in the first sentence of Paragraph 77.

Federal Defendants lack knowledge and information sufficient to form a belief as to the truth

of the allegations contained in the second and third sentences of Paragraph 77 and on that

basis deny them.

       78.      Federal Defendants admit that the BLM issues SRPs and cost recovery

decisions and also that the Interior Board of Land Appeals hears appeals in accordance with

43 C.F.R. Part 4, but denies the remaining allegations in the first sentence of Paragraph 78.

Federal Defendants deny the allegations in the second sentence of Paragraph 78.

       79.      The allegations in Paragraph 79 constitute Plaintiff’s characterization of its

case and legal conclusions, to which no response is required. To the extent a response is

deemed required, Federal Defendants deny each of the allegations.



                                                 16
        Case 1:19-cv-03729-DLF Document 22 Filed 10/06/20 Page 17 of 19




                                    CAUSE OF ACTION

       80.     Federal Defendants repeat and incorporate by reference their responses to the

referenced preceding paragraphs of this Answer.

       81.     The allegations of Paragraph 81 contain conclusions of law that require no

response. To the extent a response is deemed required, Federal Defendants deny each of the

allegations.

       82.     Federal Defendants deny the allegations of Paragraph 82.

       83.     Federal Defendants deny the allegations of Paragraph 83.

       84.     The allegations in Paragraph 84 constitute Plaintiff’s characterization of its

case and legal conclusions, to which no response is required. To the extent a response is

deemed required, Federal Defendants deny each of the allegations.

       85.     The allegations of Paragraph 85 contain conclusions of law that require no

response. To the extent a response is deemed required, Federal Defendants deny each of the

allegations.

       86.     The allegations of Paragraph 86 contain conclusions of law that require no

response. To the extent a response is deemed required, Federal Defendants deny each of the

allegations.

       87.     The allegations of Paragraph 87 contain conclusions of law that require no

response. To the extent a response is deemed required, Federal Defendants deny each of the

allegations.

       88.     The allegations of Paragraph 88 contain conclusions of law that require no

response. To the extent a response is deemed required, Federal Defendants deny each of the

allegations.



                                                17
        Case 1:19-cv-03729-DLF Document 22 Filed 10/06/20 Page 18 of 19




       89.     The allegations of Paragraph 89 contain conclusions of law that require no

response. To the extent a response is deemed required, Federal Defendants deny each of the

allegations.

                                   PRAYER FOR RELIEF

       The remainder of the First Amended Complaint constitutes Plaintiffs’ request for

relief, to which no response is required. To the extent a response may be deemed required,

Federal Defendants deny that Plaintiffs are entitled to the relief sought or any form of relief.

                                     GENERAL DENIAL

       Federal Defendants deny any allegations of the First Amended Complaint, whether

express or implied, including any allegations reflected in the Complaint’s section headings, that

are not specifically admitted, denied, or qualified herein.

                                 AFFIRMATIVE DEFENSES

       1.      Plaintiffs fail to state a claim upon which relief may be granted.

       2.      Plaintiffs lack standing to bring some or all of their claims.

       3.      Plaintiffs have failed to properly establish subject matter jurisdiction.

       4.      Plaintiffs have failed to demonstrate that some or all of their claims are ripe for

judicial review.


DATE: October 6, 2020                         Respectfully submitted,

                                              JEAN E. WILLIAMS
                                              Deputy Assistant Attorney General
                                              Environment and Natural Resources Division
                                              United States Department of Justice



                                                 18
Case 1:19-cv-03729-DLF Document 22 Filed 10/06/20 Page 19 of 19




                             /s/ Paul A. Turcke
                            PAUL A. TURCKE
                            Trial Attorney
                            Natural Resources Section
                            P.O. Box 7611
                            Washington, D.C. 20044-7611
                            Telephone: 202-353-1389
                            E-mail: paul.turcke@usdoj.gov

                            Counsel for Federal Defendants




                              19
